Citation Nr: 1720233	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-30 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for past fibrocystic breast disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a November 2010 rating decision of the Regional Office (RO) in Montgomery, Alabama, which granted service connection for past fibrocystic breast disease rated as noncompensable.

The Veteran had a video hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that proceeding has been associated with the claims file.

This matter was remanded in November 2009, September 2011, and January 2015 for further development.  With respect to the claim for an initial compensable rating for past fibrocystic breast disease, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected past fibrocystic breast disease is manifested by pain.




CONCLUSION OF LAW

The criteria for a 10 percent disability rating for past fibrocystic breast disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.156, 3.321, 4.1, 4.14, 4.3, 4.7, 4.116; 4.118, 4.20, 4.25 (2002); Diagnostic Code (DC) 7801, 7802, 7803, 7804, 7805 (prior to October 23, 2008); 38 C.F.R. §§ 3.156, 3.321, 4.1, 4.14, 4.3, 4.7, 4.116; 4.118, 4.20, 4.25 (2016); DC 7819, 7626, 7627, 7628 (from October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duty to Notify and Assist

The appeal for a higher initial disability rating for service-connected past fibrocystic breast disease arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the Veterans Claims Assistance Act (VCAA).

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the private and VA treatment records with the claims file. 

No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in February 2010, September 2013, and April 2015.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an initial compensable rating for past fibrocystic breast disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes the Veteran's representative's contention that the evidence is in conflict as to the impact of the Veteran's condition and acknowledges the representative's request for an Independent Medical Opinion from an expert outside of the VA to resolve the issue at hand.  However, regarding the claim decided herein, thorough VA medical examinations and opinions are already of record and as will be discussed in the decision below, the evidentiary record contains competent lay and medical evidence to decide the claims on appeal.  As such, an additional medical opinion is not warranted prior to disposition and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

	II.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In the instant matter, the Veteran's service-connected past fibrocystic breast disease is currently evaluated a noncompensable rating under DCs 7699-7628 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99").  In this particular case, fibrocystic breast disease which is benign is not listed in 38 C.F.R. § 4.116, which contains the diagnostic codes applicable to the ratings of gynecological conditions and disorders of the breasts.  When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

DC 7628 pertains to benign neoplasms of the gynecological system or breast and rates according to impairment in function of the urinary or gynecological systems, or skin.  DC 7628 allows for ratings under the gynecological system, in this case, the breasts through 7626 and 7627.  However, DC 7626 applies to breast surgery and DC 7627 applies to malignant neoplasms of gynecological system or breast, neither of which are applicable.  The Board therefore need not analyze those diagnostic codes.  

DC 7628 also allows for ratings of breast disorders under skin diagnostic codes.  In this case, for the purposes of applying the rating schedule, the Board finds fibrocystic breast disease is analogous to a benign skin neoplasm, which is rated pursuant to DC 7819.  See 38 C.F.R. § 4.20.  Under DC 7819, benign skin neoplasms should be rated on the basis of disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  See 38 C.F.R. § 4.118.

The Veteran filed an October 2003 claim for service connection for bilateral breast condition and a November 2010 rating decision granted service connection for past fibrocystic breast disease and assigned a noncompensable rating, effective October 27, 2003.  During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of the skin in 2008 and 2012.  However, the 2008 changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's service connection claim was filed in 2003, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.

The Board will only consider the Veteran's claim under the criteria prior to October 23, 2008.

Under DC 7800, a 10 percent rating is warranted for disfigurement of the head, face, or neck when the skin disability has one characteristic of disfigurement.  

Under DC 7801, a 10 percent rating is warranted for a scar on other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.).  

Under DC 7802, a 10 percent rating is warranted if a scar on other than the head, face, or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  

Under DC 7803, a superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating.  

Under DC 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating.  

Finally, under DC 7805, scars are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118.

DC 7628 allows breast symptoms to be contemplated under skin ratings, and in this specific instance, evaluation of fibrocystic breast disease that is benign can be tailored to best approximate the symptomology and functions affected.  Thus, the Board finds DC 7804 more closely approximates the symptomology associated with fibrocystic breast disease that is benign and the disorder is primarily manifested by complaints of pain.  See Pernorio, 2 Vet. App. 625, 629 (1992); see also Murray v. Shinseki, 24 Vet. App. 420 (2007); Read v. Shinseki, 651 F3d 1296 (Fed. Cir. 2011).  The Board therefore need not analyze DCs 7626, 7627, 7800, 7801, 7802, 7803, and 7805.  See 38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 (2016).

Factual Background

The Veteran's October 2003 claim for service connection was granted in a November 2010 rating decision which granted the Veteran a noncompensable rating for past fibrocystic breast disease as of October 27, 2003, under DCs (7699-7628).  The Veteran has appealed the initial rating.  See December 2010 Notice of Disagreement.

November 2003 VA treatment notes indicated the Veteran stated her breasts are hurting and they have always hurt deep down inside like an achy or stabbing pain.  The Veteran stated that her breasts drain occasionally "like milk" and her left breasts hurts worse than her right.  November 2003 mammogram showed a 2 millimeter area of clustered punctate calcifications in the left breast and a six month follow up was recommended. 

The Veteran's January 2004 VA digestive examination notes indicated that in November 2003 the Veteran reported to a treatment provider that her breasts are hurting deep down inside, with the left worse than the right. 

A May 2004 mammogram revealed benign results with 2 millimeter area of punctate calcification in the left breast at one o' clock in the middle depth benign and appeared to be stable.

A February 2007 bilateral screening mammogram evaluated with computer aided detection revealed no mammographic evidence of malignancy.  Significantly, the tissue of both breasts was heterogeneously dense, but there were no significant masses, calcification or other findings seen in either breast.  Comparison was made to February 2006 and November 2004 exams which revealed no significant interval change. 

A February 2008 bilateral screening mammogram evaluated with computer aided detection revealed benign findings.  Significantly, comparison was made to 2007 and 2006 exams and findings included heterogeneously dense tissue of both breasts and notation that the sensitivity of mammography may be diminished in patients with dense breasts and physical exam assumes a greater importance and these are the type of breasts where an underlying lesion if present could be obscured by the density of the breast tissue.  However, no significant masses or calcifications were seen in either breast and there has been no significant interval change.  There was no mammographic evidence of malignancy. 

The Veteran was afforded a February 2010 VA gynecological examination.  The 
February 2010 VA examination report indicated the Veteran had breast abnormality described as lump, discharge, and pain.  Breast examination revealed the Veteran's left and right breasts were extremely tender on palpitation, but no nodularity. The examiner indicated the Veteran's fibrocystic breast disease had no significant effects on usual occupation and no effects on her usual daily activities. 

The Veteran was afforded a September 2013 VA breast examination.  The September 2013 VA examination report indicated the Veteran has a history of fibrocystic breast.  The Veteran reported her bilateral breasts are extremely sensitive.  She denied any pain tenderness on touch, but stated if she brushes them during bathing it causes pain.  The Veteran stated she has occasional drainage form the nipple. The examiner identified residual conditions caused by the benign or malignant neoplasm or their treatments as the Veteran's breast are very tender to the point of not being able to tolerate palpitation of the breast.  The examiner indicated the Veteran's breast condition does not impact her ability to work. 

At her April 2014 Board videoconference hearing, the Veteran testified to experiencing tenderness, swelling, and pain in her breasts.  She stated that she experiences extreme pain when anything brushes up against her breasts and when lifting up anything heavy.  Additionally, the Veteran testified that she experiences discharge from her nipples, sometimes three times a month in frequency.  She testified that treatment providers have instructed her to have examinations twice a year to monitor her condition, but she is currently not taking any medications for her fibrocystic breast disease. 

The Veteran was afforded an April 2015 VA gynecological examination.  The April 2015 VA examination report indicated the Veteran experienced ongoing breast tenderness and reported occasional/rare intermittent scant clear discharge from the nipple (no blood or discoloration).  The Veteran stated her breasts feel swollen. She reported that pain is consistent but can wax/wane in intensity.  The examiner indicated the Veteran is on no treatment for her fibrocystic breast symptoms and the Veteran had a hysterectomy for a very large uterine fibroid in 1996 (so large that they had to do the surgery through a full abdominal laparotomy scar).  The examiner further noted that the Veteran has been on chronic hormone supplementation since then and, for unclear reasons, has been continued on oral estrogen replacement despite being 20 years after the surgery and 70 years old now.  The examiner indicated the Veteran's symptoms included moderate, constant pain and occasional clear breast discharge.  

The examiner noted the Veteran had a hysterectomy for uterine fibroid in 1996 and underwent complete removal of both ovaries.  Additionally, the examination report noted the Veteran had a benign neoplasm and residual conditions or complications due to the neoplasm or its treatment described by the examiner as uterine fibroids are benign tumors.  The examiner also indicated the Veteran has a hysterectomy scar-abdominal scar is classic laparotomy scar 25 centimeters by one centimeter and the uterine fibroids were so large that laparotomy as opposed to other standard hysterectomy incision was used.  The examiner indicated the Veteran's gynecological conditions do not impact her ability to do work.

The examination report also included multiple medical opinions.  Regarding the Veteran's diagnosed uterine fibroids and surgical scar due to total abdominal hysterectomy with bilateral salpingo oophorectomy, the examiner opined that, the Veteran's surgical scar from her hysterectomy skin is due to her hysterectomy which was done due to uterine fibroids.  The examiner explained that medical literature and knowledge do not support that her uterine fibroids are etiologically related to her fibrocystic breast disease.  While both of these gynecological terms contain the word "fibro" this is just a pathological description of the type of tissue removed and does not support any causative or etiologic relation between her development of uterine fibroids and her service-connected fibrocystic breast disease.  Moreover, the examiner stated there are no other manifestations of the skin (including scars), urinary and/or gynecological systems diagnosed or identified by documentation/history which are more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) etiologically related to her past fibrocystic breast disease.

With regard to the Veteran's urinary symptoms, the examiner opined that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained the Veteran's urinary symptoms do not fit a pattern of a diagnosable illness.  Further, her prior evaluations and treatments do not identify any urinary system diagnosis.  Ultimately, the examiner indicated that there is no known causative link between fibrocystic breast leading to any urinary condition based on medical literature and knowledge.
Analysis

As previously stated, the Veteran currently has a noncompensable rating for past fibrocystic breast disease.  For clarification purposes, the Board will first address the DCs which are not appropriate for application.  The record is silent as to fibrocystic breast disease that is malignant.  DC 7628 pertains to benign neoplasms of the gynecological system or breast and rates according to impairment in function of the urinary or gynecological systems, or skin.  DC 7628 allows for ratings under the gynecological system, in this case, the breasts through 7626 and 7627.  However, DC 7626 applies to breast surgery and DC 7627 applies to malignant neoplasms of gynecological system or breast, and do not provide for a compensable rating in this specific instance for fibrocystic breast disease that is benign in nature.  The Board therefore need not analyze those diagnostic codes. 

What remains for consideration is entitlement to a compensable rating under benign skin neoplasm, under DC 7819 through application of DC 7628.  As stated, the Board finds that the most appropriate diagnostic code for the Veteran's disability is DC 7804 for scars.  This determination is predicated on the clinical medical records in evidence clearly and distinctly establishing the severity of her breast pain and tenderness symptoms throughout the pendency of the appeal.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Benign skin neoplasm under DC 7819, is rated as disfigurement of the head, face, or neck, impairment of function, or scars.  The Board has considered DCs 7800-7803 and 7805.  However, the Veteran's bilateral fibrocystic breast disease does not result in disfigurement of the head, face, or neck and has not demonstrated "frequent loss of covering skin" to meet the requirements of scars that are "unstable."  Additionally, the Veteran has competently reported tenderness, extreme pain when anything brushes up against her breasts, and problems with lifting anything heavy.  However, VA examinations throughout the record generally fail to indicate functional impairment as a result of the Veteran's fibrocystic breast disease contemplated by the diagnostic code.  Specifically, the February 2010 VA examiner indicated the Veteran's fibrocystic breast disease had no significant effects on usual occupation and no effects on usual daily activities.  Further, the September 2013 VA examiner stated the Veteran's breast condition does not impact her ability to work.  As such, the Veteran's description of breasts that were painfully tender to the touch is found to be more closely related to the diagnostic criteria for painful scars under DC 7804.  Thus, DCs 7800-7803 and 7805 will not be applied.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if supported by explanation and evidence).  The Board notes the April 2015 VA examiner's opinion that the Veteran has no other manifestations of the skin (including scars) which are more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) etiologically related to her past fibrocystic breast disease.  Notwithstanding this opinion, the VA examiner's own report assessed the Veteran's symptoms as including moderate, constant pain and occasional clear breast discharge.  While "pain" alone is not a diagnosis, it is a symptom associated with the Veteran's service-connected past fibrocystic breast disease.  In fact, such pain symptoms were identified and characterized by the April 2015 examiner.  While the examiner made a direct assessment of the Veteran's condition for medical purposes based upon medical science, the Board is at liberty to analyze on a factual basis under the context of analogous ratings.  As such, the Board finds rating the Veteran's bilateral fibrocystic breast disease under DC 7804 appropriate. 

With regard to an evaluation of the Veteran's condition under applicable DC 7804 related to skin, in considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected past fibrocystic breast disease warrants an evaluation of 10 percent.  Under DC 7804, scars which are superficial and painful on examination may be assigned a maximum 10 percent rating.  See 38 C.F.R. § 4.118 (2002).  The Board notes that throughout the appeal period, the Veteran has presented symptoms of bilateral breast pain which in this particular instance the Board finds analogous to symptoms from painful scars, that meets the criteria for a 10 percent evaluation under DC 7804.  Significantly, VA examination reports throughout the record have consistently noted painful breasts.  In making this determination the Board has also considered the Veteran's competent and credible reports of her subjectively-experienced symptoms of pain, tenderness, and swelling.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, in considering the clinical findings and the Veteran's reported pain symptoms including swelling and tenderness with consistent frequency, the Veteran's past fibrocystic breast disease symptoms throughout the entire rating period are more nearly approximating of the criteria required for a 10 percent disability rating, which is the maximum available under DC 7804.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has a higher schedular rating been applicable. Fenderson v. West, 12 Vet. App. 119 (1999).

For these reasons, the Board finds that the weight of the evidence demonstrates that no more than a 10 percent rating evaluation is warranted for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321 (b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first and second prongs of Thun, the evidence in this case shows that the Veteran's fibrocystic breast disease symptom of nipple discharge creates an exceptional disability picture that the available schedular evaluation for the service-connected past fibrocystic breast disease is inadequate and schedular evaluation does not contemplate the Veteran's nipple discharge symptom.  However, the Board finds the third prong has not been satisfied.  The Veteran has not demonstrated factors such as marked interference with employment or frequent periods of hospitalization.  As such, the Veteran's case is not referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, as it does not meet the criteria set out in Thun.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 10 percent rating for past fibrocystic breast disease is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


